Morphy, J.,

delivered the opinion of the court.
The plaintiff is appellant from a decree setting aside an order of sequestration, which he had previously obtained. This order had been issued, on his allegation that Tarbe & Nash had made a surrender of their property to their creditors, in the year 1837 ; that John Tarbe, one of the insolvents, ^ ^een appointed syndic of their creditors, and by the latter dispensed with giving security as such; that the defendant had illegally disposed of part of the property surrendered by selling it at private sale, and that he was about to dispose a 9uantaty othei' property belonging to the estate, in the same illegal manner, to the prejudice of plaintiff, and that of all the other creditors. We think that the court below ^ not err- The whole proceeding appears to us irregular, and unwarranted by law. When a syndic has been legally appointed, and has taken charge of the estate, entrusted to *423him, no individual creditor can sue him for a debt, or interfere with his administration. He may be ruled to produce his bank book, file a tableau of distribution, and pay privileged debts, &c., but he should not be suffered to be harassed by • , .. ,11 r . suits brought byindividual creditors, who allege or rear misma-' nagement on his part. If he has been guilty of malfeasance, x In . , or gross negligence, he can, in due course of law, be removed from office, by the creditors, and made liable in damages, in his individual capacity. 6 Martin, N. S., 126; Laws of 1837, page 96.
For malfeasance or gross negligence, a ayndic may berremoved from office,, in due course of law, and made liable for damages in his individual capacity.
It is, therefore, ordered, that the judgment of the Parish Court be affirmed, with costs.